The plaintiff in error was indicted in the criminal court of Cook county for the crime of taking indecent liberties with a child. He was convicted by the verdict of a jury and sentenced to imprisonment in the penitentiary. This writ of error is prosecuted to reverse the judgment.
The assignment of errors is upon questions arising on the trial which can be made to appear only by bill of exceptions, except the assignment that the court erred in refusing to arrest the judgment. The brief of the plaintiff in error was filed on February 9, 1931, and the points argued are upon the evidence, only. At the April term, 1931, the bill of exceptions was stricken from the record, and there is no basis, therefore, for the argument of the plaintiff in error. There is nothing in the record which we can review.
The judgment is affirmed.
Judgment affirmed. *Page 534